214 F.2d 349
15 Alaska 96
RALPH L. BORN, Appellant,v.R. J. LAUBE et al., Appellees.
No. 13304.
United States Court of Appeals Ninth Circuit.
July 15, 1954.

Denying rehearing, C.A., 213 F.2d 407, which affirmed, D.C., 101 F.Supp. 473.
Bailey E. Bell, William H. Sanders, Anchorage, Alaska, for appellant.
James E. Swan, Peter J. Kalamarides, Anchorage, Alaska, Sam Bassett, Bassett, Geisness & Vance, Seattle, Wash., for appellee.
Norman W. Harris, Decatur, Ala., amicus curiae.
Before HEALY, ORR, and LEMMON, Circuit Judges.
PER CURIAM.


1
The petition for rehearing is predicated largely upon the claim that our decision is in conflict with the intervening holding of the Supreme Court in United Construction Workers v. Laburnum Construction Corporation, 347 U.S. 656, 74 S.Ct. 833.


2
We have carefully considered the Laburnum decision and are of opinion that it is distinguishable inasmuch as the complaining party there, under the Labor Management Act, 29 U.S.C.A. Sec. 151 et seq., was wholly without remedy in damages for the tortious conduct of the Union.  Here the complaining employee had available the remedy of reinstatement with back pay.  Moreover, unlike Laburnum, there was no violence or threat of violence which might serve to bring the cause within the area of the Territorial police power.


3
The petition for rehearing is denied.